           Case 2:18-cv-00850-JB-JFR Document 50 Filed 03/11/21 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

    CARLOS HASAN HICKS,                                   §
                                                          §
            Plaintiff,                                    §
                                                          §
    v.                                                    § No. 2:18-cv-0850 JB/JFR
                                                          §
    BOARD OF COUNTY                                       §
    COMMISSIONERS OF THE                                  §
    COUNTY OF OTERO, MANAGEMENT                           §
    & TRAINING CORPORATION,                               §
    SOUTHWEST CORRECTIONAL                                §
    MEDICAL GROUP, INC., LT. JAVIER                       §
    SIFUENTES, LT. M. SOTO, SGT. M.                       §
    CAMACHO, SGT. V. MOYA, CPT. R.                        §
    OCHOA, V. LEON, AND JOE DOES 1-6                      §
                                                          §
            Defendants.                                   §


         DEFENDANT BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF
             OTERO REPLY IN SUPPORT OF MOTION TO DISMISS (Doc. 43)

TO THE HONORABLE UNITED STATES DISTRICT COURT:

           COMES NOW Defendant Board of County Commissioners of the County of Otero (the

“Board” or “Defendant”) and file this Reply to Plaintiff’s Response In Opposition to Defendant

Board’s Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 42). In support, the

Board states as follows:1

                                           I.      INTRODUCTION

           Plaintiff’s Second Amended Complaint should be dismissed because it fails to state a claim

against Defendant upon which relief can be granted. Plaintiff has had ample time to investigate his



1
  Defendant brings this Motion pursuant to Rule 12 and therefore reserves the right to state available affirmative
defenses in an Answer, should one become necessary. Defendant also reserves the right to rely on other defenses as
they become known during discovery and do not knowingly waive any defenses. Furthermore, Defendant incorporates
by reference as if fully set forth herein its Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 28).
        Case 2:18-cv-00850-JB-JFR Document 50 Filed 03/11/21 Page 2 of 4



allegations against Defendant, both while detained at the Otero County Detention Center, as well

as after his release. Yet, his Second Amended Complaint fails to plead factual content sufficient

enough to allow the Court to draw a reasonable inference that Defendant is liable for any of

Plaintiff’s claimed injuries.

                            II.     ARGUMENT AND AUTHORITIES

       A. Plaintiff Has Not Plead Sufficient Facts To Establish Defendant Established Any
          Policy or Custom That Resulted In his Alleged Constitutional Injuries.

       It is well established that a municipality can be held liable under Section 1983 for acts of

its employees only if an official “policy or custom” caused the constitutional injury. Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). The Supreme Court has made clear that

there is no respondeat superior liability under Section 1983. Lymon v. Aramark, 728 F. Supp. 2d

at 1239. There can be no recovery under Section 1983 on a theory of respondeat superior. A

municipality will not be held liable under Section 1983 solely because its officers inflicted injury.

Griego v. City of Albuquerque, 100 F. Supp. 3d 1192, 1212 (2015).

       In pleading a municipal policy or custom, the plaintiff cannot simply allege that there is a

policy in place, but rather must plead facts that, if true, would give rise to a plausible inference

that such a policy exists. Griego v. City of Albuquerque, 100 F. Supp. 3d 1192, 1213 (2015). With

formal or written policies the plaintiff can simply allege what the policy is and where it is codified.

Id.

       In this case, Plaintiff despite having been incarcerated at the Otero County Detention

Center on numerous occasions, including when he first filed his pro se complaint, has never

pointed the Court to formal or written policies that support his allegations that Defendant has an

official policy that caused Defendant to violate his constitutional rights.




                                                  2
        Case 2:18-cv-00850-JB-JFR Document 50 Filed 03/11/21 Page 3 of 4



       With informal policies, unwritten policies, customs, or practices, the plaintiff can plead

either a pattern of multiple similar instances of misconduct for which no set number is required or

use other evidence, such as a police officer’s statements attesting to the policy’s existence. Id. The

Court should analyze policies, practices, or customs under Monell as “legal conclusions” at the

pleading state — which must be supported by facts, rather than conclusorily alleged – and not

“facts” in and of themselves, to be taken as true at face value. Id. Absent a formal written policy,

establishing an informal policy or custom requires the plaintiff to show that the misconduct was

“widespread” – i.e., that it involves a “series of decisions.” City of St. Louis v. Praprotnik, 485

U.S. 112, 127 (1988). “A complaint that tracks Monell’s requirement of official policy with bare

allegations cannot stand …. The absence of any facts at all to support plaintiff’s claims render the

allegations mere legal conclusions of Section 1983 liability devoid of any well-placed facts. Powe

v. City of Chicago, 664 F.2d 639, 650 (7th Cir. 1981).

       In his response, Plaintiff claims that his Monell claims are sufficiently pled because he has

alleged that during his 38-month pretrial detention, he was “repeatedly housed in solitary

confinement in violation of his due process rights.” But he fails to address the fact that the decision

by a detention center to place an inmate in administrative segregation alone is not sufficient to

create Section 1983 liability, and fails to identify the protected interest he claims was protected

by his due process rights, or any other constitutional right. Furthermore, in his Second Amended

Complaint, Plaintiff specifically attributes his placement in administrative segregation to the

actions or omission of Defendant Lt. Sifuentes – not this Defendant – nor a particular policy or

custom, whether a written policy or informal custom – of this Defendant. “The ‘official policy’

requirement was intended to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which the




                                                  3
        Case 2:18-cv-00850-JB-JFR Document 50 Filed 03/11/21 Page 4 of 4



municipality is actually responsible, Pembaur v. City of Cincinnatti, 475 U.S. 469, 470 (1986),

which Plaintiff has failed to do.

                                        III.   CONCLUSION

       For all of the foregoing reasons, the Court should dismiss Plaintiff’s Second Amended

Complaint (Doc. 42) with prejudice because it is legally and factually insufficient. Accordingly,

Defendant respectfully requests that the Court dismiss the claims against Defendant with prejudice

pursuant to Fed. R. Civ. P. 12(b)(6) and for such other relief that the Court deems just and proper.

                                                  Respectfully submitted,

                                                  KEMP SMITH LLP
                                                  P.O. Box 2800
                                                  El Paso, Texas 79999-2800
                                                  915-533-4424
                                                  915-546-5360 (Fax)


                                                  By: __________________________
                                                     Richard Bonner
                                                     Richard.Bonner@kempsmith.com


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th day of March 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 James C. Ellis, Esq.                                   Christina Muscarella Gooch, Esq.
 ELLIS & ESTES                                          SUTIN, THAYER & BROWNE
 3949 Corrales Rd. Suite 230                            P.O. BOX 1945
 Corrales, NM 87048                                     Albuquerque, NM 87103
 James@EllisEstes.com                                   tmg@sutinfirm.com
 Attorneys for Plaintiff                                Attorneys for Defendant Management &
                                                        Training Corp.


                                                  By:
                                                        ________________________________
                                                        Richard Bonner
                                                        Richard.Bonner@kempsmith.com

                                                 4
